EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements (file numbers 333-01957, 333-01959, 333-59771, 333-34992, 333-34994, 333-34996, 333-111370, and 333-124845) on Form S-8 of our reports dated March 3, 2010 relating to the consolidated financial statements (which report expresses an unqualified opinion on those financial statements and includes explanatory paragraphs regarding the adoption of the provisions of FASB Accounting Standards Codification (“ASC”) Topic 810, Consolidation, as it relates to the adoption of the former FASB Statement of Financial Accounting Standards No. 160, Noncontrolling
